Case 1:20-cr-00038-RDM Document 8 Filed 02/12/20 Page 1 of 2

UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF
COLUMBIA
Holding a Criminal Term
Grand Jury Sworn in on January 8, 2020
UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 1:20-mj-23 (GMH)
ROGER CHARLES HEDGPETH II, : VIOLATIONS:
: 18 U.S.C. § 871(a)
Defendant. : (Threatening to Kill, Kidnap, and
: Injure the President of the United
States)

D.C. Code § 22-4504(a)(1)
(Carrying a Dangerous Weapon)

D.C. Code § 22-4514(b)
(Possession of a Prohibited Weapon)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about February 8, 2020, within the District of Columbia, ROGER HEDGPETH
II did knowingly and willfully make a threat to the life of, to kidnap, and to inflict bodily harm

upon the President of the United States.

(Threatening to Kill, Kidnap, and Injure the President of the United States, in violation of

Title 18, United States Code, Section 871(a)).

 
Case 1:20-cr-00038-RDM Document 8 Filed 02/12/20 Page 2 of 2

COUNT TWO

On or about February 8, 2020, within the District of Columbia, ROGER HEDGPETH

II did carry, openly and concealed on or about his person, a dangerous weapon capable of being
so concealed, that is, a knife.

(Carrying a Dangerous Weapon (Outside Home or Place of Business), in violation of 22 D.C.

Code, Section 4504(a)(1).

COUNT THREE

On or about February 8, 2020, within the District of Columbia, ROGER HEDGPETH
II did knowingly possess a weapon, that is, a knife with a blade longer than three inches, with

the intent to use it unlawfully against another.

(Possession of a Prohibited Weapon, in violation of 22 D.C. Code, Section 4514(b)).

A TRUE BILL:

FOREPERSON

. /
Jamechy do Jf hae fdce
Attorney of the United States in

And for the District of Columbia

 
